DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0369616 (Hatakeyama et al., hereinafter referred to as Hatakeyama).
Hatakeyama, in [0007]-[0010], discloses a chemically amplified negative resist composition that includes a sulfonium 

    PNG
    media_image1.png
    113
    238
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    99
    253
    media_image2.png
    Greyscale
.
In the formulae cited above, R1, is the same as that claimed, X1 is a divalent or tri or tetravalent linking group and is same as the claimed Z group, at least one of Rf1 through Rf4 is fluorine or trifluoromethyl, and R1-R6 is the same as that recited (see last paragraph of the right column of page 1).  Hatakeyama, [0012], discloses that the base polymer can include claimed structural unit (a2) and in [0058], discloses that the structural units can be derived from monomers and is the same as that recited as (B1), 
    PNG
    media_image3.png
    153
    106
    media_image3.png
    Greyscale
(claim 1).  Hatakeyama, in [0061], discloses that the 

    PNG
    media_image4.png
    84
    65
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    92
    98
    media_image5.png
    Greyscale
(claims 2-3).  Hatakeyama, on page 44, disclsoes that the base polymer includes recurring units derived from monomers and is the same claimed structures recited in claims 3-4, see below,

    PNG
    media_image6.png
    116
    75
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    121
    81
    media_image7.png
    Greyscale
.  Hatakeyama, in [0081], discloses that the negative resist composition further includes a crosslinker (the claimed crosslinking agent) (claims 5-8).  Hatakeyama, in [0099]-[0102], discloses that the resist composition is coated onto a substrate (that will be processed, mask patterning) to form a resist film, the resist film is then exposed to energy radiation such .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/798,842 (U. S. Patent Application Publication No. 2020/0301274). Although the claims claims 1-16 of copending Application No. 16/798,842 (U. S. Patent Application Publication No. 2020/0301274) fully encompasses claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 4, 2022.